Title: To Benjamin Franklin from Robert Morris, 29 April 1783
From: Morris, Robert
To: Franklin, Benjamin


Dear Sir
Philada. April 29th. 1783
When an Officer who has distinguished himself by a Series of Brave Actions in the defence of american Liberty wishes to be introduced to you, whose time & Labours have been exhausted in the same cause, it would be unjust to him to you and to myself not to afford him the opportunity of payg you his respects.
This introduction is in favour of Colo. Maths. Ogden of the New Jersey Brigade whose testimonial from the Commander in Chief justifies what I have said, and I am confident you will not only countenance & advise, but also befriend him in any matters wherein you can with propriety become usefull to a deserving Young Gentleman.
With perfect respect & sincere regard, I am Dr sir Your Affectionate hble Servt
Robt Morris
  
Addressed: His Excy / Benjn. Franklin Esqr. / Minister Plenipoy at the / Court of Versailles / by Colo Ogden
Notation: Robt. Morris apl. 29. 1783.
